09/14/2022


      IN THE SUPREME COURT OF THE STATE OF MONTANA

                              No. DA 22-0365

IN THE MATTER OF

P.C., G.C. and S.C.,

      Youths in Need of Care.


    ORDER GRANTING MOTION FOR EXTENSION OF TIME


      Upon consideration of Appellant’s motion for extension of time, and

good cause appearing therefore, Appellant, L.C., is granted an extension of

time until November 14, 2022 to prepare, serve, and file the Opening Brief.

No further extensions will be granted.




                                                                        Electronically signed by:
                                                        Grant of Extension of Mike
                                                                              Time McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                          September
                                                                           PAGE 1      14 2022